Name: Commission Implementing Decision of 13Ã December 2012 on the recognition of the Hashemite Kingdom of Jordan pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2012) 9253) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: education;  Asia and Oceania;  employment;  maritime and inland waterway transport;  organisation of transport
 Date Published: 2012-12-15

 15.12.2012 EN Official Journal of the European Union L 347/28 COMMISSION IMPLEMENTING DECISION of 13 December 2012 on the recognition of the Hashemite Kingdom of Jordan pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2012) 9253) (Text with EEA relevance) (2012/783/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention), as revised in 1995. (2) The request for the recognition of the Hashemite Kingdom of Jordan was submitted by the Hellenic Republic by letter of 21 July 2008. Following this request, the Commission assessed the training and certification system in the Hashemite Kingdom of Jordan in order to verify whether the Hashemite Kingdom of Jordan meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. That assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in November 2009. During that inspection certain deficiencies in the training and certification systems were identified. (3) The Commission provided the Member States with a report on the results of the assessment. (4) By letters of 21 September 2010 and 13 February 2012 the Commission informed Jordanian authorities that deficiencies had been detected and requested the Hashemite Kingdom of Jordan to provide evidence demonstrating that the deficiencies identified had been corrected. (5) The main deficiencies related to the implementation in the Jordanian legislation of certain STCW provisions on officers certification, namely the absence of a requirement for an assessment of competence in certain cases and the duration of seagoing service. Moreover, the Quality Standards System did not cover all the relevant activities of the Administration, and the procedures did not always ensure the achievement of the prescribed standards of competence. Finally, certain training facilities were missing in the training institution. (6) By letters of 21 November 2010, 18 April 2011 and 12 March 2012, the Hashemite Kingdom of Jordan informed the Commission that actions had been undertaken to address the mentioned shortcomings. In particular, the Jordanian authorities indicated that the national provisions on certification requirements had been brought in line with the Convention. They also provided evidence of the full implementation of the Quality Standards System by the Administration and of the new procedures for course approval. Finally, evidence that the missing training facilities had been procured and put in place was also forwarded to the Commission. (7) The final outcome of the assessment demonstrates that the Hashemite Kingdom of Jordan complies with the requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (8) The measure provided for in this Decision is in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, the Hashemite Kingdom of Jordan is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 December 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33.